
	
		II
		Calendar No. 799
		110th CONGRESS
		2d Session
		S. 2379
		[Report No. 110–367]
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Secretary of Interior to cancel certain
		  grazing leases on land in Cascade-Siskiyou National Monument that are
		  voluntarily waived by the lessees, to provide for the exchange of certain
		  Monument land in exchange for private land, to designate certain Monument land
		  as wilderness, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Cascade-Siskiyou National Monument
			 Voluntary and Equitable Grazing Conflict Resolution
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)Presidential
			 Proclamation Number 7318, dated June 13, 2000 (65 Fed. Reg. 37247), which
			 established the Cascade-Siskiyou National Monument, created unique regulatory
			 and statutory overlays with respect to the Monument;
				(2)compensating
			 lessees that voluntarily waive their grazing leases and end livestock grazing
			 on Federal land in and near the Monument would provide lessees new economic
			 opportunities, including opportunities to—
					(A)restructure ranch
			 operations;
					(B)start new
			 businesses; or
					(C)retire with
			 security;
					(3)regardless of the
			 legal merits of continued grazing on the Monument, there is support from the
			 ranching, environmental, and other local communities and government officials
			 for a fair and equitable resolution of grazing conflicts;
				(4)the land exchange
			 authorized under this Act is in the public interest because the
			 exchange—
					(A)furthers the
			 protective purposes of the Monument;
					(B)provides for
			 consolidated land ownership;
					(C)improves land and
			 resource management;
					(D)decreases
			 management costs; and
					(E)resolves public
			 conflict;
					(5)the waiver of
			 grazing leases under this Act is not intended to reflect on—
					(A)the legal or
			 ecological merit of continued grazing within the Monument; or
					(B)the merit of
			 proposals to limit or retire grazing permits in the State of Oregon or any
			 other State; and
					(6)designating
			 certain portions of the Monument as wilderness would ensure that an increasing
			 population, expanding settlement, and increasing mechanization would not modify
			 those portions in a manner that would cumulatively deny future generations the
			 opportunity to the wilderness experience.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to maintain the
			 economic viability of cattle ranching in the vicinity of the Monument;
				(2)to authorize the
			 permanent retirement of certain grazing leases and associated allotments within
			 and in the vicinity of the Monument; and
				(3)to protect unique
			 ecological diversity and high quality outdoor recreational opportunities in the
			 wildest portions of the Monument by designating the portions as the Soda
			 Mountain Wilderness.
				3.DefinitionsIn this Act:
			(1)Bureau of land
			 management landThe term Bureau of Land Management
			 land means the approximately 40 acres of land under the jurisdiction of
			 the Bureau of Land Management in the Monument, as generally depicted on the
			 land exchange map.
			(2)Grazing
			 allotmentThe term grazing allotment means the Box
			 R, Buck Lake, Buck Mountain, Buck Point, Conde Creek, Cove Creek, Cove Creek
			 Ranch, Deadwood, Dixie, Grizzly, Howard Prairie, Jenny Creek, Keene Creek,
			 North Cove Creek, and Soda Mountain grazing allotments in the State.
			(3)Grazing
			 leaseThe term grazing lease means any document
			 authorizing the use of a grazing allotment for the purpose of grazing domestic
			 livestock for commercial purposes.
			(4)Land exchange
			 mapThe term land exchange map means the map
			 entitled Box R Ranch Land Exchange and dated
			 ___, 2007.
			(5)LandownerThe
			 term Landowner means Box-R Ranch in the State.
			(6)LesseeThe
			 term lessee means a livestock operator that holds a valid term
			 grazing lease for a grazing allotment.
			(7)LivestockThe
			 term livestock does not include beasts of burden used for
			 recreational purposes in the Monument.
			(8)MonumentThe
			 term Monument means the Cascade-Siskiyou National Monument in the
			 State.
			(9)Range
			 development
				(A)In
			 generalThe term range development means any
			 structure, fence, water development, or other permanent fixture placed on a
			 grazing allotment relating to grazing domestic livestock.
				(B)ExclusionsThe
			 term range development does not include any rolling stock,
			 livestock, or diversions of water from Federal land onto non-Federal
			 land.
				(10)Rowlett
			 parcelThe term Rowlett parcel means the parcel of
			 approximately 40 acres of private land, as depicted on the land exchange
			 map.
			(11)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(12)StateThe
			 term State means the State of Oregon.
			(13)WildernessThe
			 term Wilderness means the Soda Mountain Wilderness designated by
			 section 6(a).
			(14)Wilderness
			 mapThe term wilderness map means the map entitled
			 Soda Mountain Wilderness and dated
			 ____, 2007.
			4.Voluntary grazing
			 lease waiver program
			(a)Existing grazing
			 leases
				(1)WaiverThe
			 Secretary—
					(A)shall, subject to
			 the availability of funds, offer to provide compensation to a lessee in
			 exchange for the waiver by a lessee of a grazing lease; and
					(B)if the lessee
			 accepts the offer in accordance with this section, shall, not later than 30
			 days after the date on which the lessee accepts the offer,
			 simultaneously—
						(i)provide to the
			 lessee the compensation specified in paragraph (2);
						(ii)terminate the
			 grazing lease waived; and
						(iii)permanently
			 retire the associated grazing allotment or portion of the grazing allotment
			 from livestock grazing use.
						(2)Amount of
			 compensationCompensation for the waiver of a grazing lease under
			 paragraph (1) shall be equal to $300 per authorized animal unit month.
				(3)Partial
			 allotment retirementsIf a lessee offers to waive only the
			 Monument portion of a grazing lease for a grazing allotment that is partially
			 in the Monument, the Secretary shall, at full Federal expense, construct and
			 maintain a fence to exclude livestock from the portion of the grazing allotment
			 that is within the boundaries of the Monument.
				(4)Joint
			 leaseIf a grazing allotment is jointly leased to more than one
			 lessee—
					(A)the Secretary
			 shall not accept waiver of a joint grazing lease unless all lessees subject to
			 the grazing lease exercise the option to waive the grazing lease under
			 paragraph (1); or
					(B)if the option is
			 not exercised by all the lessees under paragraph (1), the Secretary
			 shall—
						(i)in communication,
			 consultation, and cooperation with any lessees that do not exercise the option
			 under paragraph (1), construct and maintain a fence at Federal expense for the
			 purpose of keeping livestock within a reduced area of the grazing allotment
			 that is commercially and seasonally proportional with the remaining authorized
			 animal unit months in the grazing allotment, including private land used as
			 exchange of use on the date of enactment of this Act; and
						(ii)accept the waived
			 portion of the joint lease from any joint lessees that have exercised the
			 option under paragraph (1).
						(5)LimitationsThe
			 Secretary—
					(A)with respect to
			 the Agate, Emigrant Creek, and Siskiyou allotments in and near the Monument as
			 of the date of enactment of this Act—
						(i)shall not issue
			 grazing leases; and
						(ii)shall permanently
			 retire the allotments from livestock grazing use; and
						(B)shall not
			 establish any new allotments that include—
						(i)any Federal land
			 within a grazing allotment or an allotment described in subparagraph (A);
			 or
						(ii)any Monument land
			 (whether leased or not leased for grazing on the date of enactment of this
			 Act).
						(6)DeadlineTo
			 waive a grazing lease in accordance with this section, a lessee shall exercise
			 the right to waive the grazing lease by not later than the date that is 3 years
			 after the date of enactment of this Act.
				(7)Effect of
			 waiverA lessee who receives compensation for voluntarily waiving
			 a grazing lease under this section shall be considered to have waived any claim
			 to all range developments on the associated grazing allotments.
				(8)Donation of
			 grazing leases
					(A)In
			 generalNothing in this section prevents a lessee from donating
			 to the Secretary, at any time, a grazing lease without Federal compensation, in
			 accordance with this section.
					(B)Acceptance
			 byIf a lessee donates a grazing lease to the Secretary, the
			 Secretary shall accept the donation in accordance with clauses (ii) and (iii)
			 of paragraph (1)(B).
					(b)Additional
			 allocationsBeginning on the date of enactment of this Act, the
			 Secretary shall not authorize any allotments for livestock grazing on Monument
			 land that are not in existence on the date of enactment of this Act.
			5.Land
			 exchange
			(a)In
			 generalFor the purpose of protecting and consolidating Federal
			 land within the Monument, the Secretary—
				(1)may offer to
			 convey to the Landowner the Bureau of Land Management land in exchange for the
			 Rowlett parcel; and
				(2)if the Landowner
			 accepts the offer, not later than 70 days after the date on which the Landowner
			 conveys acceptable title to the Rowlett parcel to the Secretary, shall convey
			 to the Landowner all right, title, and interest of the United States in and to
			 the Bureau of Land Management land.
				(b)Surveys
				(1)In
			 generalThe exact acreage and legal description of the Bureau of
			 Land Management land and the Rowlett parcel shall be determined by surveys
			 approved by the Secretary.
				(2)CostsThe
			 Secretary shall be responsible for paying the costs of—
					(A)any survey
			 conducted under paragraph (1); and
					(B)any other
			 administrative costs relating to the land exchange authorized under this
			 section.
					(c)Conditions
				(1)In
			 generalThe conveyance of Bureau of Land Management land and the
			 Rowlett parcel under subsection (a) shall be subject to valid existing
			 rights.
				(2)Title
			 approvalTitle to the Rowlett parcel shall conform with the title
			 approval standards applicable to Federal land acquisitions.
				(d)Applicable
			 law
				(1)In
			 generalExcept as otherwise provided in this section, the
			 conveyance of Bureau of Land Management land under this section is subject to
			 any laws (including regulations) applicable to the conveyance and acquisition
			 of land under the jurisdiction of the Bureau of Land Management.
				(2)ExemptionThe
			 exchange of land authorized under this section shall not—
					(A)require the
			 promulgation of additional regulations by the Secretary; or
					(B)be subject to the
			 notice and comment provisions of section 553 of title 5, United States
			 Code.
					(e)Grazing
			 allotmentOn completion of the land exchange authorized under
			 this section, the holder of the grazing lease for the Box R grazing allotment
			 shall donate the Box R grazing lease in accordance with section 4(a)(8).
			6.Soda mountain
			 wilderness
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), approximately
			 23,000 acres of Monument land, as generally depicted on the wilderness map, is
			 designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Soda Mountain
			 Wilderness.
			(b)Map and legal
			 description
				(1)Submission of
			 map and legal descriptionAs soon as practicable after the date
			 of enactment of this Act, the Secretary shall file a map and legal description
			 of the Wilderness with—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Force and
			 effect
					(A)In
			 generalThe map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct any clerical or typographical error in the map or
			 legal description.
					(B)NotificationThe
			 Secretary shall submit to Congress notice of any changes made in the map or
			 legal description under subparagraph (A), including notice of the reason for
			 the change.
					(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in—
					(A)the Office of the
			 Director of the Bureau of Land Management;
					(B)the Office of the
			 Oregon State Director of the Bureau of Land Management; and
					(C)the Medford
			 District Office of the Bureau of Land Management.
					(c)Administration
			 of wilderness
				(1)In
			 generalSubject to valid existing rights, the Wilderness shall be
			 administered by the Secretary in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that any reference in the Wilderness Act to the effective
			 date of the Wilderness Act shall be considered to be a reference to the date of
			 enactment of this Act.
				(2)Fire, insect,
			 and disease management activitiesThe Secretary may take such
			 measures in the Wilderness as are necessary to control and prevent fire,
			 insects, and diseases, as provided in section 4(d)(1) of the Wilderness Act (16
			 U.S.C. 1133(d)(1)) and the guidelines contained in the Report
			 of the Committee on Interior and Insular Affairs (H. Rept. 98–40) to accompany
			 the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131
			 note).
				(3)Livestock
					(A)AdministrationExcept
			 as provided in section 4 and Presidential Proclamation Number 7318, dated June
			 13, 2000 (65 Fed. Reg. 37247), any grazing of livestock and the maintenance of
			 range development in the Wilderness established before the date of enactment of
			 this Act shall be permitted to continue in accordance with—
						(i)section 4(d)(4) of
			 the Wilderness Act (16 U.S.C. 1133(d)(4)); and
						(ii)the guidelines
			 set forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405).
						(B)Retirement of
			 certain permitsOn the retirement of any grazing lease applicable
			 to any portion of the Wilderness, grazing of domestic livestock in the
			 applicable portion of the Wilderness shall be prohibited.
					(4)Fish and
			 wildlife managementIn accordance with section 4(d)(7) of the
			 Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects the
			 jurisdiction of the State with respect to fish and wildlife on public land in
			 the State.
				(5)Adjacent
			 management
					(A)In
			 generalNothing in this Act creates a protective perimeter or
			 buffer zone around the Wilderness.
					(B)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 can be seen or heard from the Wilderness shall not preclude the conduct of the
			 activity or use outside the boundary of the Wilderness.
					7.EffectNothing in this Act—
			(1)affects the
			 authority of a Federal agency to otherwise modify or terminate grazing permits
			 or leases without compensation;
			(2)authorizes the use
			 of eminent domain;
			(3)creates a property
			 right in any grazing permit or lease on Federal land;
			(4)establishes a
			 precedent for future grazing permit or lease buyout programs; or
			(5)affects the
			 allocation, ownership, interest, or control, in existence on the date of
			 enactment of this Act, of any water, water right, or any other valid existing
			 right held by the United States, an Indian tribe, a State, or a private
			 individual, partnership, or corporation.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to the
			 Secretary—
				(1)$2,000,000 to
			 provide compensation to lessees that waive grazing leases under section
			 4;
				(2)$1,500,000 for
			 fence construction and other methods of livestock control in and near the
			 Monument; and
				(3)for fiscal year
			 2008 and each fiscal year thereafter (adjusted for inflation), $150,000 for the
			 purpose of preventing domestic livestock from entering the grazing allotments
			 or portions of the grazing allotments waived under section 4(a).
				(b)LimitationNone
			 of the amounts made available under subsection (a) shall be used by any Federal
			 agency for administrative costs incurred in carrying out this Act.
			(c)AvailabilityAmounts
			 made available under subsection (a) shall remain available until
			 expended.
			
	
		1.Short titleThis Act may be cited as the
			 Cascade-Siskiyou National Monument
			 Voluntary and Equitable Grazing Conflict Resolution
			 Act.
		2.DefinitionsIn this Act:
			(1)Box R Ranch land
			 exchange mapThe term Box R Ranch land exchange map
			 means the map entitled Proposed Rowlett Land Exchange and dated
			 June 13, 2006.
			(2)Bureau of Land
			 Management landThe term Bureau of Land Management
			 land means the approximately 40 acres of land administered by the Bureau
			 of Land Management identified as Rowlett Selected, as generally
			 depicted on the Box R Ranch land exchange map.
			(3)Deerfield land exchange
			 mapThe term Deerfield land exchange map means the
			 map entitled Proposed Deerfield-BLM Property Line Adjustment and
			 dated May 1, 2008.
			(4)Deerfield
			 parcelThe term Deerfield parcel means the
			 approximately 1.5 acres of land identified as From Deerfield to
			 BLM, as generally depicted on the Deerfield land exchange map.
			(5)Federal
			 parcelThe term Federal parcel means the
			 approximately 1.3 acres of land administered by the Bureau of Land Management
			 identified as From BLM to Deerfield, as generally depicted on
			 the Deerfield land exchange map.
			(6)Grazing
			 allotmentThe term grazing allotment means any of
			 the Box R, Buck Lake, Buck Mountain, Buck Point, Conde Creek, Cove Creek, Cove
			 Creek Ranch, Deadwood, Dixie, Grizzly, Howard Prairie, Jenny Creek, Keene
			 Creek, North Cove Creek, and Soda Mountain grazing allotments in the
			 State.
			(7)Grazing
			 leaseThe term grazing lease means any document
			 authorizing the use of a grazing allotment for the purpose of grazing livestock
			 for commercial purposes.
			(8)LandownerThe
			 term Landowner means the owner of the Box R Ranch in the
			 State.
			(9)LesseeThe
			 term lessee means a livestock operator that holds a valid existing
			 grazing lease for a grazing allotment.
			(10)LivestockThe
			 term livestock does not include beasts of burden used for
			 recreational purposes.
			(11)MonumentThe
			 term Monument means the Cascade-Siskiyou National Monument in the
			 State.
			(12)Rowlett
			 parcelThe term Rowlett parcel means the parcel of
			 approximately 40 acres of private land identified as Rowlett
			 Offered, as generally depicted on the Box R Ranch land exchange
			 map.
			(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(14)StateThe
			 term State means the State of Oregon.
			(15)WildernessThe
			 term Wilderness means the Soda Mountain Wilderness designated by
			 section 6(a).
			(16)Wilderness
			 mapThe term wilderness map means the map entitled
			 Soda Mountain Wilderness and dated May 5, 2008.
			3.Voluntary grazing lease
			 donation program
			(a)Existing grazing
			 leases
				(1)Donation of
			 lease
					(A)Acceptance by
			 SecretaryThe Secretary shall accept any grazing lease that is
			 donated by a lessee.
					(B)TerminationThe
			 Secretary shall terminate any grazing lease acquired under subparagraph
			 (A).
					(C)No new grazing
			 leaseExcept as provided in paragraph (3), with respect to each
			 grazing lease donated under subparagraph (A), the Secretary shall—
						(i)not issue any new grazing
			 lease within the grazing allotment covered by the grazing lease; and
						(ii)ensure a permanent end
			 to livestock grazing on the grazing allotment covered by the grazing
			 lease.
						(2)Donation of portion of
			 grazing lease
					(A)In
			 generalA lessee with a grazing lease for a grazing allotment
			 partially within the Monument may elect to donate only that portion of the
			 grazing lease that is within the Monument.
					(B)Acceptance by
			 SecretaryThe Secretary shall accept the portion of a grazing
			 lease that is donated under subparagraph (A).
					(C)Modification of
			 leaseExcept as provided in paragraph (3), if a lessee donates a
			 portion of a grazing lease under subparagraph (A), the Secretary shall—
						(i)reduce the authorized
			 grazing level and area to reflect the donation; and
						(ii)modify the grazing lease
			 to reflect the reduced level and area of use.
						(D)Authorized
			 levelTo ensure that there is a permanent reduction in the level
			 and area of livestock grazing on the land covered by a portion of a grazing
			 lease donated under subparagraph (A), the Secretary shall not allow grazing to
			 exceed the authorized level and area established under subparagraph (C).
					(3)Common
			 Allotments
					(A)In
			 GeneralIf a grazing allotment covered by a grazing lease or
			 portion of a grazing lease that is donated under paragraph (1) or (2) also is
			 covered by another grazing lease that is not donated, the Secretary shall
			 reduce the grazing level on the grazing allotment to reflect the
			 donation.
					(B)Authorized
			 LevelTo ensure that there is a permanent reduction in the level
			 of livestock grazing on the land covered by the grazing lease or portion of a
			 grazing lease donated under paragraph (1) or (2), the Secretary shall not allow
			 grazing to exceed the level established under subparagraph (A).
					(b)LimitationsThe
			 Secretary—
				(1)with respect to the
			 Agate, Emigrant Creek, and Siskiyou allotments in and near the Monument—
					(A)shall not issue any
			 grazing lease; and
					(B)shall ensure a permanent
			 end to livestock grazing on each allotment; and
					(2)shall not establish any
			 new allotments for livestock grazing that include any Monument land (whether
			 leased or not leased for grazing on the date of enactment of this Act).
				(c)Effect of
			 donationA lessee who donates a grazing lease or a portion of a
			 grazing lease under this section shall be considered to have waived any claim
			 to any range improvement on the associated grazing allotment or portion of the
			 associated grazing allotment, as applicable.
			4.Box R Ranch land
			 exchange
			(a)In
			 generalFor the purpose of protecting and consolidating Federal
			 land within the Monument, the Secretary—
				(1)may offer to convey to
			 the Landowner the Bureau of Land Management land in exchange for the Rowlett
			 parcel; and
				(2)if the Landowner accepts
			 the offer—
					(A)the Secretary shall
			 convey to the Landowner all right, title, and interest of the United States in
			 and to the Bureau of Land Management land; and
					(B)the Landowner shall
			 convey to the Secretary all right, title, and interest of the Landowner in and
			 to the Rowlett parcel.
					(b)Surveys
				(1)In
			 generalThe exact acreage and legal description of the Bureau of
			 Land Management land and the Rowlett parcel shall be determined by surveys
			 approved by the Secretary.
				(2)CostsThe
			 responsibility for the costs of any surveys conducted under paragraph (1), and
			 any other administrative costs of carrying out the land exchange, shall be
			 determined by the Secretary and the Landowner.
				(c)ConditionsThe
			 conveyance of the Bureau of Land Management land and the Rowlett parcel under
			 this section shall be subject to—
				(1)valid existing
			 rights;
				(2)title to the Rowlett
			 parcel being acceptable to the Secretary and in conformance with the title
			 approval standards applicable to Federal land acquisitions;
				(3)such terms and conditions
			 as the Secretary may require; and
				(4)except as otherwise
			 provided in this section, any laws (including regulations) applicable to the
			 conveyance and acquisition of land by the Bureau of Land Management.
				(d)Appraisals
				(1)In
			 generalThe Bureau of Land Management land and the Rowlett parcel
			 shall be appraised by an independent appraiser selected by the
			 Secretary.
				(2)RequirementsAn
			 appraisal conducted under paragraph (1) shall be conducted in accordance
			 with—
					(A)the Uniform Appraisal
			 Standards for Federal Land Acquisition; and
					(B)the Uniform Standards of
			 Professional Appraisal Practice.
					(3)ApprovalThe
			 appraisals conducted under this subsection shall be submitted to the Secretary
			 for approval.
				(e)Grazing
			 allotmentAs a condition of the land exchange authorized under
			 this section, the lessee of the grazing lease for the Box R grazing allotment
			 shall donate the Box R grazing lease in accordance with section 3(a)(1).
			5.Deerfield land
			 exchange
			(a)In
			 generalFor the purpose of protecting and consolidating Federal
			 land within the Monument, the Secretary—
				(1)may offer to convey to
			 Deerfield Learning Associates the Federal parcel in exchange for the Deerfield
			 parcel; and
				(2)if Deerfield Learning
			 Associates accepts the offer—
					(A)the Secretary shall
			 convey to Deerfield Learning Associates all right, title, and interest of the
			 United States in and to the Federal parcel; and
					(B)Deerfield Learning
			 Associates shall convey to the Secretary all right, title, and interest of
			 Deerfield Learning Associates in and to the Deerfield parcel.
					(b)Surveys
				(1)In
			 generalThe exact acreage and legal description of the Federal
			 parcel and the Deerfield parcel shall be determined by surveys approved by the
			 Secretary.
				(2)CostsThe
			 responsibility for the costs of any surveys conducted under paragraph (1), and
			 any other administrative costs of carrying out the land exchange, shall be
			 determined by the Secretary and Deerfield Learning Associates.
				(c)Conditions
				(1)In
			 generalThe conveyance of the Federal parcel and the Deerfield
			 parcel under this section shall be subject to—
					(A)valid existing
			 rights;
					(B)title to the Deerfield
			 parcel being acceptable to the Secretary and in conformance with the title
			 approval standards applicable to Federal land acquisitions;
					(C)such terms and conditions
			 as the Secretary may require; and
					(D)except as otherwise
			 provided in this section, any laws (including regulations) applicable to the
			 conveyance and acquisition of land by the Bureau of Land Management.
					(d)Appraisals
				(1)In
			 generalThe Federal parcel and the Deerfield parcel shall be
			 appraised by an independent appraiser selected by the Secretary.
				(2)RequirementsAn
			 appraisal conducted under paragraph (1) shall be conducted in accordance
			 with—
					(A)the Uniform Appraisal
			 Standards for Federal Land Acquisition; and
					(B)the Uniform Standards of
			 Professional Appraisal Practice.
					(3)ApprovalThe
			 appraisals conducted under this subsection shall be submitted to the Secretary
			 for approval.
				6.Soda Mountain
			 wilderness
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), approximately
			 24,100 acres of Monument land, as generally depicted on the wilderness map, is
			 designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Soda Mountain
			 Wilderness.
			(b)Map and legal
			 description
				(1)Submission of map and
			 legal descriptionAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and legal description of
			 the Wilderness with—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					(2)Force and
			 effect
					(A)In
			 generalThe map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct any clerical or typographical error in the map or
			 legal description.
					(B)NotificationThe
			 Secretary shall submit to Congress notice of any changes made in the map or
			 legal description under subparagraph (A), including notice of the reason for
			 the change.
					(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
				(c)Administration of
			 Wilderness
				(1)In
			 generalSubject to valid existing rights, the Wilderness shall be
			 administered by the Secretary in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that—
					(A)any reference in the
			 Wilderness Act to the effective date of the Wilderness Act shall be considered
			 to be a reference to the date of enactment of this Act; and
					(B)any reference in that Act
			 to the Secretary of Agriculture shall be considered to be a reference to the
			 Secretary of the Interior.
					(2)Fire, insect, and
			 disease management activitiesExcept as provided by Presidential
			 Proclamation Number 7318, dated June 9, 2000 (65 Fed. Reg. 37247), within the
			 wilderness areas designated by this Act, the Secretary may take such measures
			 in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1))
			 as are necessary to control fire, insects, and diseases, subject to such terms
			 and conditions as the Secretary determines to be desirable and
			 appropriate.
				(3)LivestockExcept
			 as provided in section 3 and by Presidential Proclamation Number 7318, dated
			 June 9, 2000 (65 Fed. Reg. 37247), the grazing of livestock in the Wilderness,
			 if established before the date of enactment of this Act, shall be permitted to
			 continue subject to such reasonable regulations as are considered necessary by
			 the Secretary in accordance with—
					(A)section 4(d)(4) of the
			 Wilderness Act (16 U.S.C. 1133(d)(4)); and
					(B)the guidelines set forth
			 in Appendix A of the report of the Committee on Interior and Insular Affairs of
			 the House of Representatives accompanying H.R. 2570 of the 101st Congress (H.
			 Rept. 101–405).
					(4)Fish and wildlife
			 managementIn accordance with section 4(d)(7) of the Wilderness
			 Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects the jurisdiction of the
			 State with respect to fish and wildlife on public land in the State.
				(5)Incorporation of
			 acquired land and interestsAny land or interest in land within
			 the boundary of the Wilderness that is acquired by the United States
			 shall—
					(A)become part of the
			 Wilderness; and
					(B)be managed in accordance
			 with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other
			 applicable law.
					7.EffectNothing in this Act—
			(1)affects the authority of
			 a Federal agency to modify or terminate grazing permits or leases, except as
			 provided in section 3;
			(2)authorizes the use of
			 eminent domain;
			(3)creates a property right
			 in any grazing permit or lease on Federal land;
			(4)establishes a precedent
			 for future grazing permit or lease donation programs; or
			(5)affects the allocation,
			 ownership, interest, or control, in existence on the date of enactment of this
			 Act, of any water, water right, or any other valid existing right held by the
			 United States, an Indian tribe, a State, or a private individual, partnership,
			 or corporation.
			
	
		June 16, 2008
		Reported with an amendment
	
